UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition from to Commission file number: 0-13814 Cortland Bancorp (Exact name of registrant as specified in its charter) Ohio 34-1451118 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 194 West Main Street, Cortland, Ohio (Address of principal executive offices) (Zip code) 330- 637-8040 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. TITLE OF CLASS SHARESOUTSTANDING Common Stock, No Par Value 4,404,783 Shares May 4, 2016 PART I – FINANCIAL INFORMATION Item1. Financial Statements Cortland Bancorp and Subsidiaries: Consolidated Balance Sheets (unaudited) – March 31, 2016 and December 31, 2015 2 Consolidated Statements of Income (unaudited) – Three months ended March 31, 2016 and 2015 3 Consolidated Statements of Comprehensive Income (unaudited) – Three months ended March 31, 2016 and 2015 4 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) – Three months ended March 31, 2016 and 2015 5 Consolidated Statements of Cash Flows (unaudited) – Three months ended March 31, 2016 and 2015 6 Notes to Consolidated Financial Statements (unaudited) – March 31, 2016 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Consolidated Average Balance Sheets, Yields and Rates – Quarter-to-Date March 31, 2016, December 31, 2015 and March 31, 2015 34 Selected Financial Data 35 Financial Review 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PART II – OTHER INFORMATION Item 1. Legal Proceedings 48 Item1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 49 SIGNATURES 52 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share data) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Investment securities available-for-sale (Note3) Trading securities (Note 3) Loans held for sale Total loans (Note4) Less allowance for loan losses (Note4) ) ) Net loans Premises and equipment Bank-owned life insurance Other assets Total assets $ $ LIABILITIES Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits Short-term borrowings Federal Home Loan Bank advances - short term Federal Home Loan Bank advances - long term Subordinated debt (Note 7) Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock - $5.00 stated value - authorized 20,000,000 shares; issued 4,728,267shares in 2016 and 2015; outstanding shares, 4,404,783 in 2016 and 2015 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost, 323,484 shares in 2016 and2015 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited consolidated financial statements of Cortland Bancorp and Subsidiaries 2 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share data) THREE MONTHS ENDED MARCH 31, INTEREST INCOME Interest and fees on loans $ $ Interest and dividends on investment securities: Taxable interest Nontaxable interest Dividends 28 28 Other interest income 12 5 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 1 1 Federal Home Loan Bank advances - short term 15 10 Federal Home Loan Bank advances - long term Subordinated debt 26 22 Total interest expense Net interest income PROVISION FOR LOAN LOSSES — NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Fees for customer services Investment securities available-for-sale gains, net — Trading security (losses) gains, net ) 8 Mortgage banking gains, net Other real estate gains- net 13 — Earnings on bank-owned life insurance 81 86 Wealth management income 21 Other non-interest income 99 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits Net occupancy and equipment expense State and local taxes FDIC insurance expense 81 83 Professional fees Advertising and marketing expense 50 Net losses from the extinguishment of debt — Other operating expenses Total non-interest expenses INCOME BEFORE FEDERAL INCOME TAX EXPENSE Federal income tax expense NET INCOME $ $ EARNINGS PER SHARE $ $ CASH DIVIDENDS DECLARED PER SHARE $ $ See accompanying notes to the unaudited consolidated financial statements of Cortland Bancorp and Subsidiaries 3 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (Amounts in thousands) THREE MONTHS ENDED MARCH 31, Net income $ $ Other comprehensive income : Securities available for sale: Unrealized holding gains on available-for-sale securities Tax effect ) ) Reclassification adjustment for net gains realized in net income ) — Tax effect — Total securities available for sale Change in post-retirement obligations 13 ) Total other comprehensive income Total comprehensive income $ $ See accompanying notes to the unaudited consolidated financial statements of Cortland Bancorp and Subsidiaries 4 CORTLAND BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) (Amounts in thousands, except per share data) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total
